The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 01/12/2022 amendment(s) /response(s) in the Application 16/702,450 by ZHANG for “METHOD AND DEVICE FOR NARROW BAND COMMUNICATION IN UE AND BASE STATION”, filed on 12/03/2019.  The amendment/response has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,506,624 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Per the 01/12/2022 Amendment:  
Claims 3, 11 and 15 are cancelled.
Claims 1, 5, 9 and 13 are amended. 
Claims 1-2, 4-10, 12-14 and 16 are pending.


In view of the 01/12/2022 claim amendments, i.e., “wherein the first signaling indicates that the target time frequency resource does not comprise the second time frequency resource and the modulating symbols included in the wireless signal uses the manner {frequency domain firstly, time domain secondarily} to match to RU included in the target time frequency resource in sequence, the RU includes one OFDM symbol in a time domain, and includes one sub carrier in a frequency domain, the target time frequency resource is a part of the first time frequency resource except the second time frequency resource.” (as recited in claims 1, 5, 9 and 13), in combination with the other limitations, the previous rejection to claims 11 and 23 under 35 U.S.C. 102 are withdrawn.

Allowable Subject Matter
Claims 1-2, 4-10, 12-14 and 16 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 01/12/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the first signaling indicates that the target time frequency resource does not comprise the second time frequency resource and the modulating symbols included in the wireless signal uses the manner {frequency domain firstly, time domain secondarily} to match to RU included in the target time frequency resource in sequence, the RU includes one OFDM symbol in a time domain, and includes one sub carrier in a frequency domain, the target time frequency resource is a part of the first time frequency resource except the second time frequency resource.” (as recited in claims 1, 5, 9 and 13), have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

For example, regarding claim 1, Xu et al. (US20160044642A1) teaches A method for supporting a narrow band communication in a UE, comprising: (XU, Fig. 5, paragraph 104, teach supporting narrowband communication in UE 115-b.)
receiving a first signaling; and transmitting a wireless signal on a target time frequency resource; (XU, Fig. 5, paragraphs 105-106, 112, teach receiving control signal (step 505) (i.e. a first signaling) and transmitting RACH preamble (step 515) (i.e. and transmitting a wireless signal) using identified resources such as a second narrowband region (i.e. on a target time frequency resource).) 
wherein the first signaling indicates a first time frequency resource, the first time frequency resource comprises a second time frequency resource, the target time frequency resource comprises a time frequency resource of the first time frequency resource except the second time frequency resource, (XU, Fig. 4, paragraphs 101-103, teach the control signal indicating a first narrowband region 415-a (i.e. first time frequency resource) and indicating the second narrowband region 415-b (i.e. a second time frequency resource), wherein the first narrowband region 415-a and second narrowband region 415-b can comprise the same or different frequency resources (i.e. the target time frequency resource comprises a time frequency resource of the first time frequency resource except the second time frequency resource).) 
the target time frequency resource and the second time frequency resource are orthogonal with respect to time such that the target time frequency resource and the second time frequency resource do not overlap each other in time, (XU, paragraph 87, teaches OFDMA symbols mapped to resource elements in specified bands (i.e. do not overlap).)
the first signaling is a physical layer signaling, and the first signaling includes the scheduling information of the wireless signal; (XU, Fig. 5, step 505, paragraphs 105-107, teach the first signaling as a PBCH transmission (i.e. physical layer signaling including scheduling information of the wireless signal).) the scheduling information includes at least one of MCS, NDI, and TBS. (XU, paragraphs 86-88, teach the control signaling including TBS or modulation scheme information (i.e. MCS).)

LEI et al. (US20170093540A1) teaches the first time frequency resource comprises T1 sub frames in a time domain, (LEI, Fig. 4, paragraphs 57-60, teach subframe formats 410, 420 comprising subframes spaced apart by Q frames and symbol periods (i.e. time frequency resource comprising T1 subframe in a time direction.) and comprises P1 sub carriers in a frequency domain, (LEI, Fig. 4, paragraphs 57-60, teach the Q spaced subframes comprising a plurality of subcarriers in the frequency domain.) the second time frequency resource comprises T2 sub frames out of the T1 sub frames in a time domain, the second time frequency resource comprises the P1 sub carriers in a time domain, (LEI, Fig. 5, paragraphs 84-86, teach PSS and SSS transmitted using overlapping or non-overlapping resources, in a narrowband region.) the T1 and the P1 are a positive integer respectively, the T2 is smaller than the T1, (LEI, Fig. 4, paragraphs 57-58, teach time period one occurring before time period two (i.e. T2 is smaller than T1), and paragraph 112 teaches the SSS designed with M OFDM symbols, where M is a configurable integers PSS and SSS transmitted using overlapping or non-overlapping resources, in a narrowband region. Furthermore, M SSS symbols can be mapped to localized and/or distributed resources elements (i.e. fixed).)

WU et al. (US20180049164A1) teaches and a position of the second time frequency resource in the first time frequency resource is fixed. (WU, paragraphs 76-78, 96, teach the number of time domain resource units included in a scheduling window as a predefined fixed value, and further setting scheduling windows which are continuous in time, and the continuous duration of each scheduling window is a fix value (i.e. time frequency resource is fixed).)

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein the first signaling indicates that the target time frequency resource does not comprise the second time frequency resource and the modulating symbols included in the wireless signal uses the manner {frequency domain firstly, time domain secondarily} to match to RU included in the target time frequency resource in sequence, the RU includes one OFDM symbol in a time domain, and includes one sub carrier in a frequency domain, the target time frequency resource is a part of the first time frequency resource except the second time frequency resource.”, as recited in independent claims 1, 5, 9 and 13.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412